DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted on contain improper shading that may affect clarity once reproduced (note Fig. 2A-2C, Fig. 2F, Fig. 3B-4B).

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-14, 16-23, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel (US 20070271149 ) in view of Francia (US 20110307389).
Regarding claim 10, Siegel discloses a method comprising: 
by a processing device (see: 0008, 0012, Fig. 2A-2B):
receiving a selection of first merchandise that is included in one or more first merchandise frames that are embedded on a first website (see: Fig. 1 #110, 0060, Fig. 5 #110a), 
Note: a customer may add a product (e.g., “product D” in Fig. 1, “product X” in Fig. 5, item 1 and item 2 of Fig. 6) rendered in a region of a web page. 
generating an e-commerce frame that includes a listing of the first merchandise (see: Fig. 1 #100, 0056, Fig. 5 #100), 
Note: an e-cart is displayed in each visited website, and represents an e-commerce frame. 
embedding the e-commerce frame onto the first website (see: 0007, 0058-0059), wherein embedding the e-commerce frame onto the first website comprises: 
causing the e-commerce frame to be displayed on the first website (see: Fig. 1 #100, Fig. 5 #100), 
receiving a selection of second merchandise that is included in one or more second merchandise frames that are embedded on a second website (see: Fig. 1 #110, 0060, Fig. 5 #110a, 0023 (access a single e-cart…via a plurality of web sites), 0077-0079, Fig. 6), 
adding the second merchandise to the listing of the e-commerce frame (see: 0077-0079 (note: the user navigates to the multiple websites and may add products from the respective websites, such as reflected in elements 603 and 606 of Fig. 6), and 
embedding the e-commerce frame onto the second website such that the first merchandise and the second merchandise are displayed to a user (see: 0077, Fig. 6 #100, 603, & 606).

In addition to the above, Siegel discloses where e-cart 100a may identify that a given user is using the e-cart 100a by any technique for identifying a user, including cookies (see: 0042) and where 
Furthermore, the client of Siegel may transmit, to a server, information corresponding to the user, the transmission comprising any information corresponding to the user (e.g., usernames, user ids, cart ids, pids, cookie ids, computer ids, and browser ids).
Though disclosing all of the above including both identifying the user associated with the e-cart, as well as the e-cart being associated with a “cart id”, Siegel does not disclose:
receiving a retrieval request to retrieve the e-commerce frame, wherein the retrieval request comprises a unique identifier associated with the e-commerce frame, and, 
using the unique identifier to retrieve the e-commerce frame from a database.  

To this accord, Francia discloses a shopping cart based system which enables a user (in similar fashion to Siegel) to select products for purchase using an “add top cart” button or similar input, thereby causing a server to store the selected product identifier as part of a shopping cart unique to the user (see: 0020). Further, a customer may be associated with a pending shopping cart stored on the server (see: 0029). In further similarity to Siegel, Francia also utilizes a token or cookie in matching the customer and saved shopping cart on the server, with the stored shopping carts having a unique identifier that enables the shopping cart to be retrieved from the database (see again: 0029). 
As Francia discloses a request to retrieved a saved/stored cart, Francia is understood to disclose receiving a retrieval request to retrieve the e-commerce frame. Furthermore, because Francia specifically discloses a unique identifier used in retrieving the stored cart, Francia is also understood to disclose wherein the retrieval request comprises a unique identifier associated with the e-commerce frame and using the unique identifier to retrieve the e-commerce frame from a database. 

Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the known technique taught by Francia in the invention of Siegel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, retrieving a stored cart using a cart identifier. Moreover, one of ordinary skill would have readily understood that by applying the known technique of Francia, the method of Siegel would have been improved by permitting any website that attracts interest from customers to generate sales transactions without operating a full e-commerce capability and to conduct sale transactions in a manner that appears seamless to the customer of the website.  This would have enabled websites that do not want to build and sustain their own sales infrastructure to take advantage of a distributed architecture that provides a simple way to integrate product sales into a website's content (see: Francia: 0003).

11. The method of claim 10, wherein generating the e-commerce frame comprises adding a Hypertext Markup Language (HTML) tag to the e-commerce frame, wherein the HTML tag includes the unique identifier associated with the e-commerce frame (see: Siegel: 0056-0057 (note table, e.g., “<script type="text/javascript">pid="70795885034956"</script>”); see also: Francia: 0029 (for specific reference to unique shopping cart id)).

12. The method of claim 10, wherein a browser associated with the user comprises a cookie comprising the unique identifier associated with the e-commerce frame (see: Siegel: 0042, 0047; Francia: 0029).

13. The method of claim 10, wherein embedding the e-commerce frame onto the second website comprises: 
receiving a retrieval request to retrieve the e-commerce frame, wherein the retrieval request comprises a unique identifier associated with the e-commerce frame (see: Francia: 0029), 
using the unique identifier to retrieve the e-commerce frame from a database (see: Francia: 0029, and 
causing the e-commerce frame to be displayed on the second website (see: Siegel: Fig. 1 #100, Fig. 5 #100).
Note: see claim 1 for discussion of obviousness with respect to these features. 

14. (New) The method of claim 10, wherein the e-commerce frame comprises a shopping bag (see: Siegel: Fig. 1 #100, Fig. 5 #10-0, Fig. 6 #100, 0007).

16. The method of claim 10, wherein the e-commerce frame comprises a border enclosing a shopping bag (see: Siegel: Fig. 1 #100, Fig. 5 #10-0, Fig. 6 #100)

17. The method of claim 10, further comprising: generating a universal checkout frame (see: Siegel: 0007, 0023, Fig. 6 (note each website in Fig. 6 is a distinct website – e.g., techreview.blogspot.com, bookblog.nlogspot.com)) that comprises: first merchandise data corresponding to the first merchandise (see: Siegel: Fig. 6 #603), and second merchandise data corresponding to the second merchandise (see: Siegel: Fig. 6 #606); and 
rendering the universal checkout frame onto one or more of the following: the first website, or the second website (see: Siegel: Fig. 6, 0023, 0077-0079).

	Regarding claim 18, Siegel discloses all of the above as noted including wherein the universal checkout frame further comprises an order summary comprising a name of the first merchandise from the first website and a name of the second merchandise from the second website, as well as a total price for the cart contents (see: Fig. 6 #603 & 606, “total: $56.75”).   Though disclosing an order summary, Siegel does not disclose the summary to include a name of one or more merchants providing the first merchandise and a name of one or merchants providing the second merchandise.
	Initially, the Examiner holds that merely describing a different type of data that is indicated by the order summary does not move to distinguish the prior art from the claimed invention. That is, this data is non-functional descriptive data. Such a combination presents no new and unobvious functional relationship. The claims differ from the prior art solely by the type of information displayed in the order summary, and, except for the meaning to the human mind, the data identifying the name of the merchants does not functionally relate to the system or manner in which the order summary is displayed. 
	Additionally, the Examiner has provided an additional rejection below in interest of proving compact prosecution. 

	Regarding claims 19-23 and 25-27, these claims recite substantially similar limitations and scope as recited in claims 10-14 and 16-18 such that similar analysis would be readily apparent to one of . 


Claims 15 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel  in view of Francia as applied to claims 10 and 19 above, and further in view of Sainsbury-Carter (US 20060155645 – herein Sainsbury). 

	Regarding claim 15 and parallel claim 24, Siegel discloses all of the above as noted including an e-commerce frame having a border enclosing the contents of the e-cart (see: Fig. 1, Fig. 5, Fig. 6). Siegel, however, does not disclose where the border encloses a link to a shopping bag. Using graphical elements such as icons or the like to link to a shopping bag was well-established in the art at the time of invention, and would have been obvious. Notably, Siegel does disclose the e-cart to comprise any element for allowing a user to access e-cart functionality, including links (see: 0054). 
	To this accord, Sainsbury discloses a shopping website (e.g., art.com) which incorporates an e-commerce frame (e.g., “my cart”) that comprises a link to a shopping bag (see: 0059 (he user can select the "my cart" link 24 illustrated in FIG. 1A) to enable user access to the shopping cart (see also: Fig. 1A #24). 
One of ordinary skill in the art would have recognized that the known technique of Sainsbury would have been applicable to the invention of Siegel as both pertain specifically to online shopping cart systems.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed the “my cart” link taught by Sainsbury within the e-commerce frame of Siegel because one of ordinary skill in the art would have recognized that applying the known technique . 


	Claims 18 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegel  in view of Francia as applied to claims 10 and 19 above, and further in view of ***. 

	Regarding claim 18 and parallel claim 27, Siegel discloses all of the above as noted including wherein the universal checkout frame further comprises an order summary comprising a name of the first merchandise from the first website and a name of the second merchandise from the second website, as well as a total price for the cart contents (see: Fig. 6 #603 & 606, “total: $56.75”).   Though disclosing an order summary, Siegel does not disclose the summary to include a name of one or more merchants providing the first merchandise and a name of one or merchants providing the second merchandise.
	Initially, the Examiner holds that merely describing a different type of data that is indicated by the order summary does not move to distinguish the prior art from the claimed invention. That is, this data is non-functional descriptive data. Such a combination presents no new and unobvious functional relationship. The claims differ from the prior art solely by the type of information displayed in the order summary, and, except for the meaning to the human mind, the data identifying the name of the 
	 Assuming, arguendo, the above were not true (which the Examiner does not acquiesce), one of ordinary skill would have understood that providing such information in an orer summary or cart display was well-established at the time of invention. 
	For example, Ioannidis discloses reading product name, product price, and merchant name from memory and formatting the information into a mobile device cart display, e.g., showing a list of products the consumer user wishes to purchase (see: 0056). A shopping cart interface (e.g., Fig. 8B) includes the merchant name, product identifier, and product price (see: Fig. 8B #814, 0079). Thus, Ioannidis discloses the known technique of incorporating a name of one or more merchants associated with items added to a cart.
One of ordinary skill in the art would have recognized that the known technique of Ioannidis  would have been applicable to the invention of Siegel as both relate to online shopping carts and presenting summaries of cart contents. 
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the name of merchants as taught by Ioannidis in the order summary of Siegel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, an order summary that listed the name of a respective merchant for each item added to the cart. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stocker (US 20110161201) discloses a dynamic hosted shopping cart (DHSC) configured at a remote server that is embedded in a widget on a seller website (see: abstract, 0018). A widget associated with the DHSC includes a border (see: Fig. 4A), the widget incorporating the cart contents (see Fig. 4B). Notably, the DHSC widget may take the form of a link (see: 0018, 0030). 
Ochiai (US 20120253911) discloses a “folded” shopping cart embedded within a shopping page, the folded shopping cart expandable to reveal shopping cart contents (see: 0126, Fig. 6 #250, Fig. 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619